Title: To Thomas Jefferson from Samuel Garland, 20 July 1820
From: Garland, Samuel
To: Jefferson, Thomas


Sir.
Lynchburg
July 20. 1820.
I am in receipt of your favours of 30 June & 13th inst, the last covering a draft upon Capt Peyton for $152.50 in favour of Mr White, and I hand you enclosed your note receiptedAnticipating the pleasure of seeing you shortly in Bedford I forbear commenting upon the subject mentioned in your first letter. My instructions are general and preremptory and when I shall see you hope some arrangements can be made satisfactory to both—With sentiments of Respect. I remain Yr Obt SrS Garland